Citation Nr: 1436336	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-24 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to VA death pension benefits.

2.  Entitlement to VA death pension benefits.

3.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served from November 1941 to May 1942 and again from June 1945 to March 1946.  He died on December [redacted], 1995.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision and November 2009 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appellant requested a hearing before the Board on her September 2011 Substantive Appeal Form 9.  She was schedule for a hearing in July 2014, but did not appear despite notice being sent to her in May 2014 at her last known address.  The appellant has not requested a new hearing or otherwise shown good cause for missing the hearing and, therefore, the Board considers her request withdrawn.  38 C.F.R. § 20.704(d) (2013).

With regard to the death pension claim on appeal, the Board notes the RO did not treat the issue as a claim to reopen, but rather denied the claim on the merits.  The Board finds, however, that the RO denied the claim in prior decisions, to include in a November 1996 decision letter and in an August 1999 decision letter.  Accordingly, the Board must initially determine whether the appellant has presented new and material evidence sufficient to reopen the previously denied claim. See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened; and there is no prejudice to the appellant's ability to present the case when the Board addresses the issue of whether the claim should be reopened rather than addressing the reopened claim on the merits. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). The Board has therefore listed the issue on the title page accordingly.
FINDINGS OF FACT

1.  The Veteran died in December 1995; the death certificate shows the immediate cause of the Veteran's death was cardiopulmonary arrest with underlying causes to include respiratory failure, pneumonia and emphysema.

2.  Service-connection was not in effect for any disability at the time of the Veteran's death.

3.  A November 1996 RO determination denied entitlement to nonservice-connected death pension benefits finding no legal entitlement to the benefit because the Veteran's service as Corporal from 1941 to 1946 with the United States Armed Forces Far East (USAFFE) is not deemed active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice connected disability or death pension under the law; a notice of disagreement was received in February 1997 and a statement of the case was issued in September 1997; the appellant did not file a substantive appeal from that determination, nor was any new and material evidence submitted within the appeal period.

4.  An August 1999 RO determination once again denied entitlement to nonservice-connected death pension benefits finding no legal entitlement to the benefit because the Veteran did not have qualifying service.  No appeal was file, and no new and material evidence was submitted within the appeal period.

5.  The evidence received since the August 1999 RO determination is new and material, to include alleged missing military records indicating the Veteran was a Prisoner of War (POW). 

6.  In June 2011, VA's Office of Inspector General issued a forensic laboratory report finding the alleged military records submitted by the appellant were not authentic.
7.  In January 2013, the National Personnel Records Center (NPRC) certified that the decedent did not acquire POW status during his military service.

8.  Service in the Philippine Commonwealth Army is not qualifying service for nonservice-connected death pension benefits.

9.  The evidence indicates that the causes of the Veteran's death were not manifested during the Veteran's period of military service and they have not otherwise been shown to be related to his military service.  


CONCLUSIONS OF LAW

1.  The November 1996 RO determination that denied the claim of entitlement to VA death pension benefits is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The August 1999 determination that denied the claim of entitlement to VA death pension benefits is final. 38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  New and material evidence has been received since August 1999, and the claim is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 §§ C.F.R. 3.156, 20.302, 20.1103 (2013).

4.  The criteria for entitlement to VA death pension benefits have not been met.  38 U.S.C.A. § 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2013).

5.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Given the fully favorable decision discussed below for the issue of whether new and material evidence has been received to reopen a claim of entitlement to VA death pension benefits, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the appellant is moot or represents harmless error. 

With regard to the issue of entitlement to VA death pension benefits, VA's duties to assist and notify have been considered in this case. However, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim. See Mason v. Principi, 16 Vet. App. 129, 132 (2002). The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations. With regard to the VA death pension issue, the law is dispositive, and basic legal entitlement to VA death pension benefits is precluded based upon the decedent's lack of qualified service.

With regard to the remaining cause of death issue, the Board concludes VA has satisfied its duty to assist and notify.

Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim for service connection cause of death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a service connection cause of death claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim such based on a disorder not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Prior to the initial adjudication of the appellant's claim of entitlement to service connection for the Veteran's cause of death, the RO's March 2009 letter advised the appellant of the foregoing elements of the notice requirements. See Quartuccio, 16 Vet. App. at 187. Specifically, this letter advised her of the evidence and information required to substantiate a service connection cause of death claim based on a service-connected and a nonservice-connected condition. The March 2009 letter also provided notice to the appellant that service connection had not been granted for any of the Veteran's disabilities listed on the death certificate.

As such, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, including the opportunity to present pertinent evidence. Thus, the Board finds that the content requirements of the notice VA is to provide have been met with respect to the appellant's claim of entitlement to service connection for the cause of the Veteran's death. See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the appellant has been satisfied in this case. The RO obtained the Veteran's service treatment records and identified VA and private treatment records, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes the appellant identified treatment records that the RO was not able to obtain despite repeat efforts and repeat communications with the appellant.  There is no indication that the RO could have completed any other additional steps to obtain these records. 

VA has a duty to assist the claimant including obtaining evidence necessary to substantiate a claimant's claim for a benefit. 38 U.S.C.A. § 5103A(a)(1). This may include obtaining a medical opinion if it is necessary to substantiate a claim. DeLeRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). VA is not required to provide assistance if there is no reasonable possibility that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a)(2) (West 2002).

The evidence of record, namely a death certificate, demonstrated that the causes of the Veteran's death were cardiopulmonary arrest due to respiratory failure due to pneumonia and emphysema. A review of the Veteran's service treatment records and the post-service evidence of record did not demonstrate that either condition occurred during his military service or for many years thereafter. Indeed, the Veteran's February 1946 separation examination included an evaluation of his lungs, a chest X-ray, and an evaluation of his heart. With respect to each, no significant abnormality was detected. There was no indication that the Veteran complained of or was treated for cardiorespiratory arrest or congestive heart failure, and no diagnosis of either was rendered. 

The Board notes the appellant submitted documents allegedly from the Veteran's military service indicating in-service treatment for cardiovascular abnormalities.  Upon investigation and forensic testing, it was determined by the Office of Inspector General in a June 2011 report that the alleged military documents were not authentic.   As such, the RO denied the appellant's claim again in a July 2011 Statement of the Case and, in so doing, notified her that submission of false or fraudulent evidence with the intent to receive benefits may result in forfeiture of benefits that may otherwise become available in the future. Further, because it was predicated, at least in part, on the fraudulent military records, the records were deemed of no probative value.

As will be discussed in detail below, the Board finds that the non-authentic military records submitted by the appellant lack any probative value and, thus, will not be considered, to include with respect to whether a VA opinion was necessary in order for VA to satisfy its duty to assist.

During the pendency of this appeal, the appellant also submitted statements claiming the Veteran was a prisoner of war (POW) and, therefore, she should be entitled to VA death benefits as a matter of presumption.  The RO completed all necessary steps to ascertain whether the Veteran may be recognized as a former POW, to include inquiring with the National Personnel Records Center (NPRC).  All the RO's efforts are detailed in a January 2014 administrative decision where the Veteran's POW status could not be verified.  The Board finds the RO exhausted means in confirming the Veteran's POW status and any additional steps taken would be futile.  As an aside, the Board notes the Veteran's death certificate does not reflect the Veteran died of a condition presumptively linked with POW status.  Cf. 38 C.F.R. § 3.309(c).

The record is otherwise devoid of evidence documenting that an event, injury, or disease occurred during his military service related to his causes of death. The only evidence of post-service treatment submitted in this case includes a January 1974 chest X-ray showing tuberculosis.  The chest X-ray is nearly three decades after service and do not indicate any link to service or relation to the Veteran's cause of death.

For these reasons, the Board finds that the evidence of record does not provide any competent or credible evidence that the Veteran's death was related to service or that the conditions that led to his death were related to service. Since there is no reasonable possibility that any opinion could aid in substantiating the claim, since nothing was shown in service or for many years afterwards and, as described below, there is no competent evidence linking the Veteran's death to service, a remand to obtain a medical opinion is not required.  38 U.S.C.A. § 5103A(a); DeLaRosa, 515 F.3d 1319.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

VA Death Pension Benefits

The Board notes initially that the new and material evidence analysis applies to the reopening of claims that originally were disallowed because the claimant's veteran status was not established.  D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000). 

The appellant seeks to reopen her claim of entitlement to VA death pension benefits, which was denied in a November 1996 decision and an August 1999 RO determination because the evidence showed the decedent did not have the required military service for the appellant to be eligible for VA death pension benefits. The appellant did not appeal the 1999 decision and it subsequently became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

Although a decision is final, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108. New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

In order to qualify for the nonservice-connected death pension, the appellant must establish that her deceased husband had qualifying service. Controlling statutory law provides that only certain military service is considered qualifying service for such benefits. 

The term veteran means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 C.F.R. 3.1(d). The term veteran of any war means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. 3.1(e). 

Service in the Philippine Scouts in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes. 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40. A Philippine Veteran is limited by law to the award of a narrowly defined set of benefits. Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation, and burial allowances, except for those inducted between October 6, 1945, and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits. 38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(a), (b). Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States, also referred to as the USAFFE, including recognized guerilla service, is qualifying service for compensation, dependency and indemnity compensation, and burial allowance. However, it is not qualifying service for VA pension benefits. 38 U.S.C.A. §§ 107, 1521; 38 C.F.R. §§ 3.40, 3.41.  Recognized guerrilla service and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947 are also not included for pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203. 

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or an original Certificate of Discharge, without verification by the service department. VA may accept such evidence if it is issued by the service department and includes the needed information as to length, time and character of service and VA finds that it is genuine and includes accurate information. If the evidence the claimant submits does not meet these requirements, VA shall request verification of service from the service department. 38 C.F.R. § 3.203. The findings of the service department are binding on VA for the purpose of establishing service in the U.S. Armed Forces. Duro v. Derwinski, 2 Vet. App. 530, 532   (1992) (NRPC verification is binding on VA such that VA has no authority to change or amend the finding). VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces. Id.   

At the time of the August 1999 decision, the evidence included the Veteran's military records and certification of the military records by the Service Department dated July 1974.  These records indicate the Veteran served as Corporal from November 1941 to May 1942 and again from September 1942 to June 1945 with the Philippine Commonwealth Army.  This service does not qualify the appellant for death pension benefits.  See 38 U.S.C.A. §§ 107, 1521; 38 C.F.R. §§ 3.40, 3.41.

The additional evidence received since the August 1999 final decision include various affidavits and alleged military documents indicating the Veteran was captured by Japanese Imperial Army and held Prisoner of War (POW) in March 1943.  The appellant also filled out a POW questionnaire in December 2012.  Presuming the credibility of these documents, for purposes of reopening the claim only, the claim must be reopened as it is new and material and will be adjudicated on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As an aside, the Board notes that typically when VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as if it had never been denied in the first instance.  38 C.F.R. § 3.156(c).  While this section was considered, the Board finds it does not apply here because, as will be explained below, the alleged military records were determined to be fraudulent through forensic testing be the VA Office of Inspector General in June 2011. Section 3.156(c) is premised on the service department records being "official" and in existence at the time when VA first decided the claim.  Neither is the case for the alleged military records submitted by the appellant.  Accordingly, while the Board will presume the credibility of the documents for purposes of reopening the claim, the documents are not "official" service treatment records warranting a reconsideration of the claim under 38 C.F.R. § 3.156(c).

Considering the claim on the merits, the Board finds the appellant's claim still fails as a matter of law.  On investigation and forensic laboratory testing, the VA Office of Inspector General concluded in a June 2011 report that the documents submitted by the appellant allegedly showing POW status (along with other alleged in-service medical documents) were not authentic.  NPRC, moreover, indicated in a January 2013 statement that the Veteran did not acquire POW status. The RO issued an administrative decision dated January 2014 that the Veteran may not be recognized as a former POW based on the evidence of record.

For these reasons, the Board finds the appellant's submitted affidavits, POW questionnaire, and other alleged military documents to be of no probative value for purposes of adjudicating the merits of the appellant's death pension claim.

The evidence of the record once again shows the Veteran served as a Corporal for the Philippine Commonwealth Army from November 1941 to May 1942 and again from June 1945 to March 1946, which does not meet the criteria described above. Where the service department records fail to show threshold eligibility, the claim on appeal lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service Connection for the Cause of the Veteran's Death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 § C.F.R. 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312. In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death. 38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service, the regulations do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected." 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of the Veteran's death in December 1995, service connection had not been granted for any disability.  A death certificate shows the immediate cause of the Veteran's death was cardiopulmonary arrest with respiratory failure, pneumonia, and emphysema listed as underlying causes of death.

The Veteran's service treatment records are silent as to any complaints, treatment, or symptoms related to cardiovascular or respiratory disorders.  His February 1946 separation examination was without abnormalities and a normal chest x-ray is indicated at that time. 

After service, the appellant submitted records from 1974, to include chest X-ray, showing the Veteran had tuberculosis nearly three decades after service.  These records do not mention emphysema or any other cardiopulmonary problems.  

In June 2010, the appellant then sent what she represented as additional military records.  These records show treatment in January 1946 for respiratory failure, pneumonia, and emphysema.  The records also included a July 1946 examination where, in contrast to the February 1946 separation examination, indicate "physical abnormality" for the lungs noting a positive PTB test on July 1, 1946.  She further sent alleged military records dated May 1946 indicating the Veteran was captured by Japanese Imperial Army in March 1943 and held as a prisoner of war (POW) for almost 6 months.  

The RO requested the appellant to send the "original" copies of these documents, which she did.  Thereafter, the documents were sent to VA's Office of Inspector General for forensic testing.  In a June 2011 forensic laboratory report, the Office of Investigation determined that none of these records supplied by the appellant were authentic.  Indeed, the black toner and optical whiteners found on the various documents were items not commercially available until well after the Veteran's military service.  The papers were also artificially aged.  NPRC further indicated in a January 2013 statement that the Veteran did not acquire POW status during his military service.  The RO issued an administrative decision dated January 2014 concluding the Veteran may not be recognized as a former POW.  

As such, the RO denied the appellant's claim again in a July 2011 Statement of the Case and, in so doing, notified her that submission of false or fraudulent evidence with the intent to receive benefits may result in forfeiture of benefits that may otherwise become available in the future. Further, because it was predicated, at least in part, on the fraudulent military records, the records were deemed of no probative value.  The Board similarly finds the submitted evidence by the appellant to be of no probative value.  As an aside, the Board notes that in any case the Veteran's causes of death are not presumptively linked to POW status.  See 38 C.F.R. § 3.309(c).

The record is otherwise devoid of evidence demonstrating that the Veteran's cardiopulmonary arrest, respiratory failure, pneumonia, or emphysema was incurred in or due to his military service. 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Here, although the appellant is competent to describe symptoms she observed the Veteran to have since service, in light of the appellant providing false documents to support her claim, the Board finds any statements she made regarding this claim and the Veteran's symptoms since service simply not credible.  Id.; see also Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Further, to the extent that the appellant claims that the Veteran's cardiopulmonary arrest and/or respiratory failure due to pneumonia and emphysema is/are etiological related to his active duty service, the Board finds that the matter of the determination of the etiology of said disorders is more suited to the realm of medical, rather than lay expertise, as such questions are too complex for a layperson to proffer a competent opinion. The evidence of record did not demonstrate that the appellant possesses the ability, knowledge, or experience to provide competent etiological opinions. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Consequently, the appellant's assertions do not constitute competent evidence as the etiology of the Veteran's causes of death in this case.

Based on the above, the Board finds that service connection for the causes of the Veteran's death is not warranted. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the evidence of record was not at least in equipoise, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

As new and material evidence has been received, the claim of entitlement to VA death pension benefits is reopened, and to that extent the appeal is granted.

Entitlement to VA death pension benefits is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


